Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-3, 6, 12-13, and 18-20 have been cancelled. Therefore, Claims 1, 4-5, 7-11, and 14-17 are still pending in this application.
Response to Arguments
Applicant’s argument/remarks, on page 9, with respect to the IDS have been fully considered and are persuasive. Therefore, references “Japanese Search report” dated May 12, 2020 has not been considered.
Applicant’s argument/remarks, on page 10, with respect to rejections to claims 1, 3-10, 18, and 20 under 35 USC § 112(b) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 112(b) have been withdrawn. 
Applicant’s argument/remarks, on pages 10-15, with respect to rejections to claims , 4-5, 7-11, and 14-17 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments.	
Information Disclosure Statement
The Applicant submitted three NPL references such as India search report on 12/17/2020 and Taiwanese Search report on 01/12/2021. None of these references was properly cited in an information disclosure statement and does not comply with 37 CFR 1.98(a)(1), which requires the following: 	 
 	 (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; …
	(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
	The NPL document Taiwanese Search report on 01/12/2021 seems to be a foreign search report that was not listed in the actual IDS form as required. This NPL document/ search report is in a foreign language (Taiwanese) and the contents therein are unknown. Therefore, the information referred to therein has not been considered.

Allowable Subject Matter/Reasons of Allowance
Claims 1, 4-5, 7-11, and 14-17 are considered as allowable subject matter.  
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including A surface treatment processing method comprising:
	“…a reference value resetting step of resetting a reference value of the shot processing condition at a predetermined time to suppress a ratio in which the second inspection result is above a normal range at a future time by a predetermined amount based on a calculated tendency of a temporal change in second inspection results 
 	wherein in the first inspection step and the second inspection step, a residual stress on the surface side of the treatment target is measured, and 
 		measurement methods of the first inspection step and the second inspection step are methods of measuring the residual stress of the treatment target …” 

The reasons for allowance of Claim 11 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including A surface treatment processing device comprising:
	“…wherein the control unit is configured to: 
 		reset a reference value of the shot processing condition at a predetermined time to suppress a ratio in which the second inspection result is above a normal range at a future time by a predetermined amount based on a calculated tendency of a temporal change in second inspection results averages, wherein the control unit is configured to reset the reference value of the shot processing condition before processing starts, wherein the tendency includes calculating average daily values of inspection result data determined by the second inspection unit compared to a 
 	wherein at least one of the first inspection unit and the second inspection unit includes a stress measurement device…”
The reasons for allowance of Claim 15 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including A surface treatment processing method comprising:
	“…a reference value resetting step of resetting a reference value of a shot processing condition at a predetermined time to suppress a ratio in which the second inspection result is above a normal range at a future time by a predetermined amount based on a calculated tendency of a temporal change in second inspection results averages, the resetting step performed before processing starts, the tendency including calculating average daily values of inspection result data determined during the second inspection step compared to a standard median value of a second range, and determining a gradient and an intercept to determine the tendency, 
 	wherein in the first inspection step and the second inspection step, a residual stress on the surface side of the treatment target is measured, and 
 	measurement methods of the first inspection step and the second inspection step are methods of measuring the residual stress of the treatment target…” 
As dependent claims 4-5, 7-10, 14, 16-17 depend from an allowable base claim, respectively, they are at least allowable for the same reasons as noted previously.
 	The prior art of record Kimura et al (JP2003-127065 as supported by the machine translation provided), Ito (JP 2004-344924 as supported by the machine translation provided), Mizunuma (US 3639760), and Mori (US 20110218754). neither anticipates nor renders obvious the above-recited combinations of limitations for at least the reasons specified and as shown in Applicant's arguments filed on 12/17/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Art cited by the Examiner
 	The following prior art made of record and not relied upon is cited to establish the
level of skill the in the applicant's art and those arts considered reasonably pertinent to
Applicant's disclosure. See MPEP 707.0S(c).
	Emami et al (US 20080183404) teaches a system calculating a time when a measured sensed value would be exceeded and performing a function before the system reaches the time. However, while Emami discloses a tendency calculation to determine at predefined time at which a measured value will exceed one or more normal range values, it does not teach or suggest at least the tendency is calculated on measured values that are averaged, a resetting step of resetting a value of a shot 
	Bernard et al (US 10604350) teaches a system calculating a tendency calculation and a time value when a measured sensed value would exceed a threshold  and performing an updating/storing the time value when the threshold has not been exceeded and a new calculation of the time value is performed. However, Bernard at least does not teach or suggest a resetting step of resetting a value of a shot processing condition, and the first step and second step includes a residual stress measurement.    
	Madhavan (US 10715393) teaches a tendency calculation that uses averaged measured values. However, Madhavan does not teach or suggest a resetting step of resetting a value of a shot processing condition, and the first step and second step includes a residual stress measurement.    
	Calculating a trending or tendency to determine when a threshold will be exceeded in the future by a measured value, it is a very well-known method. However, using a tendency/trend calculation for resetting a reference value of a shot processing condition based on averaged measurements of second inspection results including a residual stress is not known in this art.   
	Asakura et al (US 20190170653) teaches a resetting step of changing a parameter of a machine based on a tendency/trend calculation, wherein the tendency is determined based on measured values.  However, Asakura does not teach or suggest a resetting step of resetting a value of a shot processing condition, and the first step and second step includes a residual stress measurement.    

Conclusion
The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117